PER CURIAM.
Appellant seeks review of his sentence imposed in connection with his revocation of probation. We reverse and remand for resentencing.
On April 15, 1999, Appellant entered no contest pleas to possession of cocaine and possession of drug paraphernalia and the court imposed probation. His original sentencing guideline scoresheet provided a maximum sentence of sixty months, the statutory maximum for a third degree felony. See § 775.082(3)(d), Fla. Stat. (1999). Subsequently, the State charged Appellant with violating his probation based upon his *1063arrest for robbery. A jury convicted him of the robbery charge and the trial court revoked Appellant’s earlier probation. In sentencing Appellant, the court improperly listed his robbery conviction on Appellant’s amended sentence guideline scoresheet as a prior offense resulting in a much greater sentence for violating his probation. The State concedes error. The court should have sentenced him pursuant to the guideline range of his original scoresheet. See § 921.0021(5), Fla. Stat. (1999).
The sentence is reversed and this case remanded for resentencing consistent with our opinion.
FARMER, SHAHOOD, and TAYLOR, JJ., concur.